Denise Bushman as
                                                                Beneficiary of Clayton F.
                                                                     Bushman, Jr.,



                        Fourth Court of Appeals
                               San Antonio, Texas
                                    February 12, 2015

                                  No. 04-14-00685-CV

                 AMERICAN CASUALTY CO. OF READING, PENN.,
                                Appellant

                                            v.

          Denise BUSHMAN as Beneficiary of Clayton F. Bushman, Jr., Deceased,
                                     Appellee

              From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 12-0823-CV
                       Honorable W.C. Kirkendall, Judge Presiding


                                     ORDER
       The Appellee’s Second Unopposed Motion to Extend Time to File Brief is GRANTED.
The appellee’s brief is due on March 16, 2015. No further extensions.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of February, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court